 



Exhibit 10.45
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
     Named Executive Officers:

                              Base Salary     Current   Effective     Base
Salary   March 20074
Chad C. Deaton 1
  $ 1,025,000     $ 1,100,000  
Peter A. Ragauss 2
    525,000       546,000  
James R. Clark
    645,000       695,000  
G. Stephen Finley 3
    0       0  
Alan R. Crain, Jr.
    425,000       455,000  
David H. Barr
    393,750       415,000  
Douglas J. Wall
    393,750       415,000  

     Non-Employee Directors 5 :

         
Annual Cash Retainer:
  $ 60,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer
       
(Excluding Executive Committee):
  $ 5,000  
 
       
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 150,000  

 

1   Mr. Deaton has an Employment Agreement with Baker Hughes Incorporated, filed
as Exhibit 10.3 to Current Report on Form 8-K filed October 7, 2004.   2  
Mr. Ragauss joined the Company on April 26, 2006.   3   Mr. Finley retired from
the Company on April 30, 2006.   4   In addition to their base salaries, these
named executive officers, at the discretion of the Board of Directors can
receive equity compensation pursuant to the 2002 Director & Officer Long-Term
Compensation Plan, filed as Exhibit 10.2 to Quarterly Report on Form 10-Q for
the quarter ended September 30, 2003. These named executive officers also are
entitled to participate in the Company’s Annual Incentive Compensation Plan, as
amended and restated, filed as Exhibit 10.1 to Quarterly Report on Form 10-Q for
the quarter ended March 31, 2006.   5   Non-employee directors are reimbursed
for reasonable travel and related expenses.

